     Case 2:19-cv-02174-MCE-DMC Document 21 Filed 06/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    D’ANDRE MONROE,                                    No. 2:19-CV-2174-MCE-DMC-P
12                        Petitioner,
13            v.                                         ORDER
14    C. PHIEFFER,
15                        Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion for

19   an extension of time (ECF No. 19) to file a response to the motion to dismiss filed by respondent.

20   Good cause appearing therefor, the request is granted. Petitioner may file a response within 30

21   days of the date of this order.

22                  IT IS SO ORDERED.

23

24   Dated: June 10, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
